 656,DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has engaged in unfair labor practices within the meaning of Section8(b)(1)(B)of the Act.6.By refusing to bargain collectively with the Association,as found above, the.Respondent has engaged in unfair labor practices within the meaning of Section8(b)(3) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Sections 2(6) and 2(7) of the Act.[Recommendations omitted from publication.],MontgomeryWard & Co.,Incorporated iandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersof America,Local#377, Petitioner'MontgomeryWard & Co.,IncorporatedandRetail Clerks Inter-national Association,Local 298, AFL-CIO, Petitioner.CasesNos. 8-RC-4081 and 8-RC-4087. July 31, 1961DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before NoraFriel, hearing officer.2The -hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner in Case No. 8-RC-4081, hereinafter called Team-sters, seeks to represent service employees, drivers and helpers, andwarehousemen, including shipping and receiving employees, at theEmployer's Youngstown retail store, located in two establishments inYoungstown, Ohio, viz, Liberty Plaza, located at Belmont Avenue, andBoardman Plaza, located at Boardman-Canfield Road, but excluding1 The Employer's name appears as corrected at the hearing.The Employer filed a motion to set aside the order consolidating cases, the notice ofhearing, and that part of the record pertaining to Case No.8-RC-4087 on the ground that,no investigation was made by the Regional Director to determine whether a question con-cerning representation exists.The motion is defiled inasmuch as we are satisfied thatsuch an investigation was made.Moreover,preliminary investigation of showing of inter-est is a matter for administrative determination only,and is not litigible by the parties.Accord :Louisiana Gas ServiceCo., 126 NLRB 147.We are also satisfied as-to theadequacy of the showing.132 NLRB No. 45. MONTGOMERY WARD & CO., INCORPORATED657all office clerical employees, clerks, guards, professional employees,and supervisors as defined in the Act.The Petitioner in Case No. 8-RC-4087, hereinafter called RetailClerks, seeks to represent all employees not sought by the Teamsters,i.e., sales, clerical, maintenance, custodial, and office clerical employeesof the Employer at its above-named establishments in Youngstown,Ohio, but excluding drivers and helpers, service repair employees, autoservice repair employees, shipping and receiving employees, and allguards, professional employees, and supervisors as defined in the Act.Both Teamsters and Retail Clerks are willing to appear as jointpetitioners in the event a storewide unit is found to be appropriate.The Employer contends that neither unit is appropriate, as the onlyappropriate unit is a storewide unit comprising both locations.The two stores are engaged in the sale of soft goods, home furnish-ings, hardware, sporting goods, housewares, tires, and auto accessoriesunder common management. There is no history of collective bar-gaining at the stores in question.Although the Teamsters unit includes warehousemen who may undercertain conditions constitute an appropriate unit, such a unit is notappropriate where, as here, the warehousing operation is a part of andunder the same supervision as the retail store operations.'As the evi-dence does not show that the service employees sought by the Team-sters are craftsmen, no basis exists for establishing a separate unit forthem.Finally, although the truckdrivers might constitute an appro-priate unit, the Teamsters does not seek to represent them alone.Accordingly, we find that the unit sought by the Teamsters isinappropriate.As the unit sought by the Retail Clerks excludes employees possess-ing similar interests, working conditions, and the same supervision asthe employee sought, we find it to be inappropriate. The more compre-hensive unit, consisting of the two establishments which make upthe Employer's Youngstown, Ohio, retail store, does, in conformitywith Board precedent, constitute an appropriate unit.Accordinglywe find the more comprehensive unit appropriate 4The, parties agree that the store manager and the assistant storemanager are supervisors within the meaning of the Act.The Em-ployer contends, however, that its group supervisors, catalog man=agers, credit manager, and repair service manager are also supervisorswhile the Teamsters and Retail Clerks contend they are not.As therecord indicates that each of the individuals in question, who is sal-aried and does not punch the timeclock, has the authority to hire, dis-charge, and effectively recommend the same, we find them to be super-8 A. Harris &Co., 116 NLRB 1628.4Polk Brothers, Inc.,128 NLRB330.;T.P., Taylor & Company,Inc., etat.,115 NLRB376. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisors within the meaning of the Act and accordingly exclude themfrom the unit.In view of the foregoing, we find that all employees of MontgomeryWard & Co., Incorporated, employed in its retail store located in twoestablishments, at Liberty Plaza, Belmont Avenue, and at BoardmanPlaza, Boardman-Canfield Road, Youngstown, Ohio, but excludingthe store manager, the assistant store manager, group supervisors, thecredit department manager, the catalog managers, the repair servicemanager, and all guards, professional employees, and supervisors asdefined in the Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]DetroitAssociation of Plumbing ContractorsandJames P.DuffyMechanical Contractors Association of DetroitandJames P.DuffyFarrington CompanyandJames P. DuffyGossMechanical Contractors CompanyandJames P. DuffyJ.W. Partlan CompanyandJames P. DuffyStanley Carter CompanyandJames P. DuffyDonald Miller CompanyandJames P. DuffyJohnson Service CompanyandJames P. DuffyUnited Engineers and Constructors,Inc.andJames P. Duffy.Cases Nos. 7-CA-1709,7-CA-1710,7-CA-1784,7-CA-1785,7-CA-17867 7-CA-1787, 7-CA-1788, 7-CA-1799, and 7-CA-1793. July31,1961SUPPLEMENTAL DECISION AND ORDEROn March 31, 1960, the Board issued its original decision1_in theabove-entitled proceeding,findingthattwo Employer Associations anda number of individual employers had interfered with the internalaffairs of United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,AFL-CIO, bypermitting supervisors to hold union office, vote inunion elections,and engage in negotiations with the Respondent Em-ployer Associations on behalf of the Union, in violation of Section8(a) (2) and(1) of the Act.1DetroitAssociationof PlumbingContractors,126 NLRB 1381.132 NLRB No. 40.